On Rehearing.
PER CURIAM.
In the petition for rehearing filed in this court, counsel for the Progressive Party contend that this court, when it wrote the original opinion disposing of the three above-styled cases, did not have before it a complete transcript of the testimony taken before the Secretary of State, and insists that the testimony before the Secretary of State established that it was a political party within the definition contained in Ex parte Wilson, 7 Okla. Cr. 610, 125 P. 739, which definition was quoted in our original opinion.
In the petition for rehearing counsel states that “The basic issues of political *465principles and objectives of the Progressive Party of Oklahoma were admitted in evidence in the April 12th hearing before the Secretary of State.”
The record of the hearing of April 12, 1948, is attached to the petition for rehearing as Exhibit 3. In that record appears a statement by counsel for the Progressive Party; a pertinent part of said statement reads as follows:
“Now I am just going to quit that. I will read to you, since it has turned up as it has, I will read to you the statement of the proposed Progressive Party of Oklahoma, and Mr. Secretary of State, since the witness hasn’t referred to, or mentioned by name a single individual in this organization, or has he questioned the patriotism or integrity of any man, woman or child connected with this proposed political party, it doesn’t amount to a hill of beans. It amounts to a lot of statements made here, there and yonder, but this party isn’t organized in Oklahoma yet, and it hasn’t had a state convention, and it hasn’t endorsed anybody. You might as well say the Truman party, that is, if we are going to elect Mr. Truman, or the Dewey party. He calls it the Wallace Party, but he hasn’t had a precinct convention, a state convention. Here is the Statement on the Proposed Progressive Party of Oklahoma by its present Chairman: Dr. M. A. Shadid.” (Emphasis ours.)
Counsel then quoted from a statement by M. A. Shadid, the chairman of the executive committee of the Progressive Party, as follows:
“The Progressive Party of Oklahoma has had no convention and therefore has not adopted any platform nor nominated anyone for the office of President of the United States, or any other office.”
These statements in plain and unmistakable language support the statements referred to in our original opinion negativing the existence of the Progressive Party as a political party. In the statement of M. A. Shadid referred to by counsel, and also attached to the petition for rehearing, the chairman of the proposed party sets out no definite statement of the principles for which the proposed party stands, for the obvious reason that it had not adopted any, but says that without doubt it will strive for the betterment of the conditions of life for the people of Oklahoma; that it may be presumed that the party will fight for certain things, and that it will do and insist on various other things which will improve and better the lives of the citizens of Oklahoma, but the whole statement is simply a prediction of what, in the judgment of the chairman, the party will adopt as its program if and when it adopts one. It clearly negatives any inference of the previous adoption of party principles.
The record attached to the petition for rehearing completely controverts the assertion in the petition that the Progressive Party is an organized party, and supports the conclusion reached in our original opinion.
The petition for rehearing is denied.
HURST, C.J., DAVISON, V.C.J., and WELCH, GIBSON, ARNOLD, and LUT-TRELL, JJ., concur. CORN, J., dissents.